 

Exhibit 10.2

 

GUARANTY AND SECURITY AGREEMENT

 

This GUARANTY AND SECURITY AGREEMENT (this "Agreement"), dated as of April 12,
2019, among the Persons listed on the signature pages hereof as "Grantors" and
those additional entities that hereafter become parties hereto by executing the
form of Joinder attached hereto as Annex 1 (each, a "Grantor" and collectively,
the "Grantors"), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association ("Wells Fargo"), in its capacity as Secured Party for itself, as
Lender, and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, "Secured Party").

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement") by and among EMMIS COMMUNICATIONS CORPORATION, an Indiana
corporation ("Parent"), EMMIS OPERATING COMPANY, an Indiana corporation
("Emmis"), the other entities from time to time party thereto as "Borrowers"
(together with Emmis, collectively, "Borrowers", and each a "Borrower"), and
Wells Fargo, as lender ("Lender"), Lender has agreed to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and

WHEREAS, Secured Party has agreed to act as Secured Party for the benefit of
itself, as Lender, and the Bank Product Providers in connection with the
transactions contemplated by the Credit Agreement and this Agreement;

WHEREAS, in order to induce Lender to enter into the Credit Agreement and the
other Loan Documents, to induce the Bank Product Providers to enter into the
Bank Product Agreements, and to induce Lender and the Bank Product Providers to
make financial accommodations to Borrower as provided for in the Credit
Agreement, the other Loan Documents and the Bank Product Agreements, (a) each
Grantor (other than the Borrowers) has agreed to guaranty the Guarantied
Obligations, and (b) each Grantor has agreed to grant to Secured Party, for the
benefit of itself, as Lender, and the Bank Product Providers, a continuing
security interest in and to the Collateral in order to secure the prompt and
complete payment, observance and performance of, among other things, the Secured
Obligations; and

WHEREAS, each Grantor (other than the Borrowers) is an Affiliate or a Subsidiary
of a Borrower and, as such, will benefit by virtue of the financial
accommodations extended to Borrower by Lender.

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

10403161v10 4/10/2019 2:39 PM

 

1989.647

 

--------------------------------------------------------------------------------

 

1.Definitions; Construction.

(a)All initially capitalized terms used herein (including in the preamble and
recitals hereof) without definition shall have the meanings ascribed thereto in
the Credit Agreement (including Schedule 1.1 thereto).  Any terms (whether
capitalized or lower case) used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern.  In addition to those terms defined elsewhere in
this Agreement, as used in this Agreement, the following terms shall have the
following meanings:

(i)"Account" means an account (as that term is defined in Article 9 of the
Code).

(ii)"Account Debtor" means an account debtor (as that term is defined in the
Code).

(iii)"Activation Instruction" has the meaning specified therefor in Section
7(k).

(iv)"Agreement" has the meaning specified therefor in the preamble to this
Agreement.

(v)"Austin Deposit Account" means, until the payment in full of the Term Loan
Indebtedness, either (i) account number 382318977 at JPMorgan Chase Bank, N.A. ,
(ii) account number 4728873050 at Lender, or (iii) such other Deposit Account
that has been designated as the "Austin Deposit Account", in writing, by
Borrowers to Lender, in each case to the extent the applicable deposit account
is used exclusively for the purpose of receiving and holding distributions from
the Austin Joint Venture, which constitute collateral under the Term Loan
Indebtedness Documents.

(vi)"Bank Product Obligations" has the meaning specified therefor in the Credit
Agreement.

(vii)"Bank Product Provider" has the meaning specified therefor in the Credit
Agreement.

(viii)"Books" means books and records (including each Grantor's Records
indicating, summarizing, or evidencing such Grantor's assets (including the
Collateral) or liabilities, each Grantor's Records relating to such Grantor's
business operations or financial condition, and each Grantor's goods or General
Intangibles related to such information).

(ix)"Borrower" and "Borrowers" have the meaning specified therefor in the
recitals to this Agreement.

-2-

--------------------------------------------------------------------------------

 

(x)"Cash Dominion Period" means the period commencing upon the occurrence of a
Triggering Event and continuing until the date when (a) no Event of Default
shall exist and be continuing, and (b) Excess Availability is greater than the
greater of (i) 20% of the Maximum Revolver Amount and (ii) $2,400,000 for 30
consecutive days.

(xi)"Cash Equivalents" has the meaning specified therefor in the Credit
Agreement.

(xii)"Chattel Paper" means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.

(xiii)"Code" means the New York Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Secured Party's Lien on any Collateral is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term "Code" shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.

(xiv)"Collateral" has the meaning specified therefor in Section 3.

(xv)"Collections" has the meaning specified therefor in the Credit Agreement.

(xvi)"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

(xvii)"Communications Laws" means the Communications Act of 1934, as amended,
and any successor federal statute, and the rules regulations and published
policies, orders and decisions of the FCC thereunder, all as the same may be in
effect from time to time.

(xviii)"Control Agreement" has the meaning specified therefor in the Credit
Agreement.

(xix)"Controlled Account" has the meaning specified therefor in Section 7(k).

(xx)"Controlled Account Agreements" means those certain cash management
agreements, in form and substance reasonably satisfactory to Secured Party, each
of which is executed and delivered by a Grantor, Secured Party, and one of the
Controlled Account Banks.

(xxi)"Controlled Account Bank" has the meaning specified therefor in Section
7(k).

(xxii)"Copyrights" means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith, (C) income,
license fees, royalties, damages, and payments now and hereafter due or payable
under and with respect thereto, including payments under all licenses entered
into in connection therewith and damages and payments for past, present, or
future infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and (E) all of each Grantor's rights corresponding
thereto throughout the world.

-3-

--------------------------------------------------------------------------------

 

(xxiii)"Credit Agreement" has the meaning specified therefor in the recitals to
this Agreement.

(xxiv)"Deposit Account" means a deposit account (as that term is defined in the
Code).

(xxv)"Digonex Note" means, collectively, those promissory notes dated prior to
the Closing Date in an original principal amount not to exceed $11,000,000 in
the aggregate issued by Digonex Technologies, Inc. in favor of Emmis.

(xxvi)"Equipment" means equipment (as that term is defined in the Code).

(xxvii)"Equity Interests" has the meaning specified therefor in the Credit
Agreement.

(xxviii)"Event of Default" has the meaning specified therefor in the Credit
Agreement.  

(xxix)"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

(xxx)"FCC" means the United States Federal Communications Commission or its
successor.

(xxxi)"FCC Authorizations" means, collectively, (i) WFNI FCC AM Broadcast
Station License File No. BML-20070521AIV, (ii) WIBC FCC FM Broadcast Station
License File No. BLH-20031121APA, (iii) WLHK FCC FM Broadcast Station License
File No. BMLH-20070501AGZ, (iv) WYXB FCC FM Broadcast Station License File No.
BLH-20030403AAC, (v) all other government authorizations issued or granted by
the FCC to Emmis Radio License, LLC in connection with the operation of the
business of the Loan Parties or any of their Subsidiaries, and (vi) all
applications filed with the FCC to which Emmis Radio License, LLC is a party, in
each case, together with all renewals and extensions thereof.

(xxxii)"Fixtures" means fixtures (as that term is defined in the Code).

(xxxiii)"Foreclosed Grantor" has the meaning specified therefor in Section
2(i)(iii).

-4-

--------------------------------------------------------------------------------

 

(xxxiv)"General Intangibles" means general intangibles (as that term is defined
in the Code), and includes payment intangibles, software, contract rights,
rights to payment, rights under Hedge Agreements (including the right to receive
payment on account of the termination (voluntarily or involuntarily) of such
Hedge Agreements), rights arising under common law, statutes, or regulations,
choses or things in action, goodwill, Intellectual Property, Intellectual
Property Licenses, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, including Intellectual Property Licenses,
infringement claims, pension plan refunds, pension plan refund claims, insurance
premium rebates, tax refunds, and tax refund claims, interests in a partnership
or limited liability company which do not constitute a security under Article 8
of the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.  

(xxxv)"Grantor" and "Grantors" have the respective meanings specified therefor
in the preamble to this Agreement.

(xxxvi)"Guarantied Obligations" means all of the Obligations (including any Bank
Product Obligations) now or hereafter existing, whether for principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), fees (including the fees provided for
in the Fee Letter), Lender Expenses (including any fees or expenses that accrue
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), or otherwise, and any and all expenses (including reasonable
counsel fees and expenses) incurred by Secured Party, Lender, or any Bank
Product Provider (or any of them) in enforcing any rights under the any of the
Loan Documents.  Without limiting the generality of the foregoing, Guarantied
Obligations shall include all amounts that constitute part of the Guarantied
Obligations and would be owed by Borrower to Secured Party, Lender, or any Bank
Product Provider but for the fact that they are unenforceable or not allowable,
including due to the existence of a bankruptcy, reorganization, other Insolvency
Proceeding or similar proceeding involving Borrower or any guarantor; provided
that, anything to the contrary contained in the foregoing notwithstanding, the
Guarantied Obligations shall exclude any Excluded Swap Obligation.

(xxxvii)"Guarantor" means each Grantor other than the Borrowers.

(xxxviii)"Guaranty" means the guaranty set forth in Section 2 hereof.

(xxxix)"Headquarters Facility" has the meaning specified therefor in the Credit
Agreement.

(xl)"Insolvency Proceeding" has the meaning specified therefor in the Credit
Agreement.

-5-

--------------------------------------------------------------------------------

 

(xli)"Intellectual Property" means any and all Patents, Copyrights, Trademarks,
trade secrets, know-how, inventions (whether or not patentable), algorithms,
software programs (including source code and object code), processes, product
designs, industrial designs, blueprints, drawings, data, customer lists, URLs
and domain names, specifications, documentations, reports, catalogs, literature,
and any other forms of technology or proprietary information of any kind,
including all rights therein and all applications for registration or
registrations thereof.

(xlii)"Intellectual Property Licenses" means, with respect to any Person (the
"Specified Party"), (A) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (B) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (x) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (y) [reserved], and
(z) the right to use any of the licenses or other similar rights described in
this definition in connection with the enforcement of Lender's rights under the
Loan Documents.

(xliii)"Investment Property" means (A) any and all investment property (as that
term is defined in the Code), and (B) any and all of the following (regardless
of whether classified as investment property under the Code):  all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.

(xliv)"Joinder" means each Joinder to this Agreement executed and delivered by
Secured Party and each of the other parties listed on the signature pages
thereto, in substantially the form of Annex 1.

(xlv)"Lender" has the meaning specified therefor in the recitals to this
Agreement.

(xlvi)"Loan Document" has the meaning specified therefor in the Credit
Agreement.

(xlvii)"Negotiable Collateral" means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

(xlviii)"Obligations" has the meaning specified therefor in the Credit
Agreement.

(xlix)"Parent" has the meaning specified therefor in the recitals to this
Agreement.

(l)"Patents" means patents and patent applications, including (A) [reserved],
(B) all continuations, divisionals, continuations-in-part, re-examinations,
reissues, and renewals thereof and improvements thereon, (C) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and (E) all of each Grantor's rights corresponding
thereto throughout the world.

(li)"Permitted Disposition" has the meaning specified therefor in the Credit
Agreement.

-6-

--------------------------------------------------------------------------------

 

(lii)"Permitted Investments" has the meaning specified therefor in the Credit
Agreement.

(liii)"Permitted Liens" has the meaning specified therefor in the Credit
Agreement.

(liv)"Person" has the meaning specified therefor in the Credit Agreement.

(lv)"Pledged Companies" means each Person listed on Schedule 5 as a "Pledged
Company".

(lvi)"Pledged Interests" means, except to the extent constituting Excluded
Property, all of each Grantor's right, title and interest in and to all of the
Equity Interests now owned or hereafter acquired by such Grantor, regardless of
class or designation, in each of the Pledged Companies, and all substitutions
therefor and replacements thereof, all proceeds thereof and all rights relating
thereto, also including any certificates representing such Equity Interests, the
right to receive any certificates representing any of such Equity Interests, all
warrants, options, share appreciation rights and other rights, contractual or
otherwise, in respect thereof and the right to receive all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

(lvii)"Pledged Interests Addendum" means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(lviii)"Pledged Notes" has the meaning specified therefor in Section 6(m).

(lix)"Pledged Operating Agreements" means all of each Grantor's rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

(lx)"Pledged Partnership Agreements" means all of each Grantor's rights, powers,
and remedies under the partnership agreements of each of the Pledged Companies
that are partnerships.

(lxi)"Proceeds" has the meaning specified therefor in Section 3.

(lxii)"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each
Grantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
"eligible contract participant" under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
"eligible contract participant" at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(lxiii)"Radio Tower Facilities" means the Real Property located at (a) 7802 E.
Southport Road, Indianapolis, Indiana 46259 and (b) 9301 Burk Road,
Indianapolis, Indiana 46229.

-7-

--------------------------------------------------------------------------------

 

(lxiv)"Real Property" means any estates or interests in real property now owned
or hereafter acquired by any Grantor or any Restricted Subsidiary of any Grantor
and the improvements thereto.

(lxv)"Record" means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

(lxvi)"Rescission" has the meaning specified therefor in Section 7(k).

(lxvii)"Secured Obligations" means each and all of the following:  (A) all of
the present and future obligations of each of the Grantors arising from, or
owing under or pursuant to, this Agreement (including the Guaranty), the Credit
Agreement, or any of the other Loan Documents, (B) all Bank Product Obligations,
and (C) all other Obligations of Borrower and all other Guarantied Obligations
of each Guarantor (including, in the case of each of clauses (A), (B) and (C),
reasonable attorneys' fees and expenses and any interest, fees, or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding);  provided that, anything to the contrary contained in the foregoing
notwithstanding, the Secured Obligations of the Guarantors shall exclude any
Excluded Swap Obligation.

(lxviii)"Secured Party" has the meaning specified therefor in the preamble to
this Agreement.

(lxix)"Secured Party's Lien" has the meaning specified therefor in the Credit
Agreement.

(lxx)"Securities Account" means a securities account (as that term is defined in
the Code).

(lxxi)"Security Interest" has the meaning specified therefor in Section 3.

(lxxii)"Supporting Obligations" means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property.

(lxxiii)"Swap Obligation" means, with respect to any Grantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.

(lxxiv)"Trademarks" means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (A) [reserved], (B) all renewals thereof,
(C) all income, royalties, damages and payments now and hereafter due or payable
under and with respect thereto, including payments under all licenses entered
into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (D) the right to sue for past, present and
future infringements and dilutions thereof, (E) the goodwill of each Grantor's
business symbolized by the foregoing or connected therewith, and (F) all of each
Grantor's rights corresponding thereto throughout the world.

(lxxv)"Triggering Event" means, as of any date of determination, that (A) an
Event of Default has occurred as of such date, or (B) (1) Excess Availability is
less than the greater of (x) 12.5% of the Maximum Revolver Amount, and (y)
$1,500,000 as of such date, and (2) the sum of the outstanding principal balance
of the Revolving Loans and the Letter of Credit Usage is greater than zero.

-8-

--------------------------------------------------------------------------------

 

(lxxvi)"URL" means "uniform resource locator," an internet web address.

(lxxvii)"Whitestown Facility" has the meaning specified therefor in the Credit
Agreement.

(b)Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms "includes" and  "including" are not limiting, and the term
"or" has, except where otherwise indicated, the inclusive meaning represented by
the phrase "and/or."  The words "hereof," "herein," "hereby," "hereunder," and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein or in
the Credit Agreement).  The words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties.  Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations or the Guarantied
Obligations shall mean (i) the payment or repayment in full in immediately
available funds of (A) the principal amount of, and interest accrued with
respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (B) all Lender Expenses that have
accrued regardless of whether demand has been made therefor, (C) all fees or
charges that have accrued hereunder or under any other Loan Document (including
the Letter of Credit Fee and the Unused Line Fee), (ii) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (iii) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (iv) the receipt by Secured Party of cash collateral
in order to secure any other contingent Secured Obligations or Guarantied
Obligations for which a claim or demand for payment has been made at such time
or in respect of matters or circumstances known to Secured Party or a Lender at
the time that are reasonably expected to result in any loss, cost, damage or
expense (including attorneys' fees and legal expenses), such cash collateral to
be in such amount as Secured Party reasonably determines is appropriate to
secure such contingent Secured Obligations or Guarantied Obligations, (v) the
payment or repayment in full in immediately available funds of all other Secured
Obligations or Guarantied Obligations (as the case may be) (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (A) unasserted
contingent indemnification obligations, (B) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (C) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, and (vi) the termination of all of the Commitments of the
Lenders.  Any reference herein to any Person shall be construed to include such
Person's successors and assigns.  Any requirement of a writing contained herein
shall be satisfied by the transmission of a Record.

-9-

--------------------------------------------------------------------------------

 

(c)All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

2.Guaranty.

(a)In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Revolving Loans, the issuance of the Letters
of Credit, and the entering into of the Bank Product Agreements and by virtue of
the financial accommodations to be made to Borrower, each of the Guarantors,
jointly and severally, hereby unconditionally and irrevocably guarantees as a
primary obligor and not merely as a surety the full and prompt payment when due,
whether upon maturity, acceleration, or otherwise, of all of the Guarantied
Obligations.  If any or all of the Obligations constituting Guarantied
Obligations becomes due and payable, each of the Guarantors, unconditionally and
irrevocably, and without the need for demand, protest, or any other notice or
formality, promises to pay such indebtedness to Secured Party, for the benefit
of itself, as Lender, and the Bank Product Providers, together with any and all
expenses (including Lender Expenses) that may be incurred by Secured Party,
Lender or any Bank Product Provider in demanding, enforcing, or collecting any
of the Guarantied Obligations (including the enforcement of any collateral for
such Guarantied Obligations or any collateral for the obligations of the
Guarantors under this Guaranty).  If claim is ever made upon Secured Party,
Lender or any Bank Product Provider for repayment or recovery of any amount or
amounts received in payment of or on account of any or all of the Guarantied
Obligations and any of Secured Party, Lender or any Bank Product Provider repays
all or part of said amount by reason of (i) any judgment, decree, or order of
any court or administrative body having jurisdiction over such payee or any of
its property, or (ii) any settlement or compromise of any such claim effected by
such payee with any such claimant (including Borrower or any Guarantor), then
and in each such event, each of the Guarantors agrees that any such judgment,
decree, order, settlement, or compromise shall be binding upon the Guarantors,
notwithstanding any revocation (or purported revocation) of this Guaranty or
other instrument evidencing any liability of any Grantor, and the Guarantors
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

(b)Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Guarantied Obligations to Secured
Party, for the benefit of itself, as Lender, and the Bank Product Providers,
whether or not due or payable by any Loan Party upon the occurrence of any of
the events specified in Section 8.4 or 8.5 of the Credit Agreement, and
irrevocably and unconditionally promises to pay such indebtedness to Secured
Party, for the benefit of itself, as Lender, and the Bank Product Providers,
without the requirement of demand, protest, or any other notice or other
formality, in lawful money of the United States.

(c)The liability of each of the Guarantors hereunder is primary, absolute, and
unconditional, and is independent of any security for or other guaranty of the
Guarantied Obligations, whether executed by any other Guarantor or by any other
Person, and the liability of each of the Guarantors hereunder shall not be
affected or impaired by (i) any payment on, or in reduction of, any such other
guaranty or undertaking, (ii) any dissolution, termination, or increase,
decrease, or change in personnel by any Grantor, (iii) any payment made to
Secured Party, Lender, or any Bank Product Provider on account of the
Obligations which Secured Party, Lender, or such Bank Product Provider repays to
any Grantor pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding (or any settlement or
compromise of any claim made in such a proceeding relating to such payment), and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, or (iv) any action or
inaction by Secured Party, Lender, or any Bank Product Provider, or (v) any
invalidity, irregularity, avoidability, or unenforceability of all or any part
of the Obligations or of any security therefor.

-10-

--------------------------------------------------------------------------------

 

(d)This Guaranty includes all present and future Guarantied Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part.  To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Guarantied Obligations.  If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Secured Party, (ii) no such revocation shall apply to any
Guarantied Obligations in existence on the date of receipt by Secured Party of
such written notice (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof), (iii)  no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of Lender or any Bank Product Provider
in existence on the date of such revocation, (iv) no payment by any Guarantor,
Borrower, or from any other source, prior to the date of Secured Party's receipt
of written notice of such revocation shall reduce the maximum obligation of such
Guarantor hereunder, and (v) any payment by Borrower or from any source other
than such Guarantor subsequent to the date of such revocation shall first be
applied to that portion of the Guarantied Obligations as to which the revocation
is effective and which are not, therefore, guarantied hereunder, and to the
extent so applied shall not reduce the maximum obligation of such Guarantor
hereunder.  This Guaranty shall be binding upon each Guarantor, its successors
and assigns and inure to the benefit of and be enforceable by Secured Party (for
the benefit of itself, as Lender, and the Bank Product Providers) and its
successors, transferees, or assigns.

(e)The guaranty by each of the Guarantors hereunder is a guaranty of payment and
not of collection.  The obligations of each of the Guarantors hereunder are
independent of the obligations of any other Guarantor or Grantor or any other
Person and a separate action or actions may be brought and prosecuted against
one or more of the Guarantors whether or not action is brought against any other
Guarantor or Grantor or any other Person and whether or not any other Guarantor
or Grantor or any other Person be joined in any such action or actions.  Each of
the Guarantors waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
hereof.  Any payment by any Grantor or other circumstance which operates to toll
any statute of limitations as to any Grantor shall operate to toll the statute
of limitations as to each of the Guarantors.

(f)Each of the Guarantors authorizes Secured Party, Lender, and the Bank Product
Providers without notice or demand, and without affecting or impairing its
liability hereunder, from time to time to:

(i)change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter:  (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon); or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Obligations as so changed, extended, renewed, or altered;

-11-

--------------------------------------------------------------------------------

 

(ii)take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guarantied
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;

(iii)exercise or refrain from exercising any rights against any Grantor;

(iv)release or substitute any one or more endorsers, guarantors, any Grantor, or
other obligors;

(v)settle or compromise any of the Obligations, any security therefor, or any
liability (including any of those of any of the Guarantors under this Guaranty)
incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Grantor to its creditors;

(vi)apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Secured Party, Lender, or any Bank Product
Provider regardless of what liability or liabilities of such Grantor remain
unpaid;

(vii)consent to or waive any breach of, or any act, omission, or default under,
this Agreement, any other Loan Document, any Bank Product Agreement, or any of
the instruments or agreements referred to herein or therein, or otherwise amend,
modify, or supplement this Agreement, any other Loan Document, any Bank Product
Agreement, or any of such other instruments or agreements; or

(viii)take any other action that could, under otherwise applicable principles of
law, give rise to a legal or equitable discharge of one or more of the
Guarantors from all or part of its liabilities under this Guaranty.

(g)It is not necessary for Secured Party, Lender, or any Bank Product Provider
to inquire into the capacity or powers of any of the Guarantors or the officers,
directors, partners or Secured Party's acting or purporting to act on their
behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall be Guarantied hereunder.

(h)Each Guarantor jointly and severally guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of Lender
or any Bank Product Provider with respect thereto.  The obligations of each
Guarantor under this Guaranty are independent of the Guarantied Obligations, and
a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any other Guarantor or whether any other Guarantor is joined in
any such action or actions.  The liability of each Guarantor under this Guaranty
shall be absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defense it may now or hereafter have in any way relating
to, any or all of the following:

-12-

--------------------------------------------------------------------------------

 

(i)any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(ii)any change in the time, manner, or place of payment of, or in any other term
of, all or any of the Guarantied Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including any increase in
the Guarantied Obligations resulting from the extension of additional credit;

(iii)any taking, exchange, release, or non-perfection of any Lien in and to any
Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guaranty, for all or any of the Guarantied Obligations;

(iv)the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Secured Party,
Lender, or any Bank Product Provider;

(v)any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor;

(vi)any right or defense arising by reason of any claim or defense based upon an
election of remedies by Lender or any Bank Product Provider including any
defense based upon an impairment or elimination of such Guarantor's rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
any other Grantor or any guarantors or sureties;

(vii)any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor; or

(viii)any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor or any other guarantor or surety.

(i)Waivers.

(i)Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Secured Party, Lender, or
any Bank Product Provider to (i) proceed against any other Grantor or any other
Person, (ii) proceed against or exhaust any security held from any other Grantor
or any other Person, or (iii) protect, secure, perfect, or insure any security
interest or Lien on any property subject thereto or exhaust any right to take
any action against any other Grantor, any other Person, or any collateral, or
(iv) pursue any other remedy in Lender's or any Bank Product Provider's power
whatsoever.  Each of the Guarantors waives any defense based on or arising out
of any defense of any Grantor or any other Person, other than payment of the
Guarantied Obligations to the extent of such payment, based on or arising out of
the disability of any Grantor or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Grantor other than payment of
the Obligations to the extent of such payment.  Secured Party may foreclose upon
any Collateral held by Secured Party by one or more judicial or nonjudicial
sales or other dispositions, whether or not every aspect of any such sale is
commercially reasonable or otherwise fails to comply with applicable law or may
exercise any other right or remedy Secured Party, Lender, or any Bank Product
Provider may have against any Grantor or any other Person, or any security, in
each case, without affecting or impairing in any way the liability of any of the
Guarantors hereunder except to the extent the Guarantied Obligations have been
paid.

-13-

--------------------------------------------------------------------------------

 

(ii)Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations.  Each of the Guarantors waives notice of any Default
or Event of Default under any of the Loan Documents.  Each of the Guarantors
assumes all responsibility for being and keeping itself informed of each
Grantor's financial condition and assets and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope, and extent
of the risks which each of the Guarantors assumes and incurs hereunder, and
agrees that neither Secured Party nor Lender nor any Bank Product Provider shall
have any duty to advise any of the Guarantors of information known to them
regarding such circumstances or risks.

(iii)To the fullest extent permitted by applicable law, each Guarantor hereby
waives:  (A) any right to assert against Lender or any Bank Product Provider,
any defense (legal or equitable), set-off, counterclaim, or claim which each
Guarantor may now or at any time hereafter have against Borrower or any other
party liable to Lender or any Bank Product Provider; (B) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guarantied Obligations or any security therefor; (C) any
right or defense arising by reason of any claim or defense based upon an
election of remedies by Lender or any Bank Product Provider including any
defense based upon an impairment or elimination of such Guarantor's rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
Borrower or other guarantors or sureties; and (D) the benefit of any statute of
limitations affecting such Guarantor's liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guarantied Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor's liability hereunder.

(iv)No Guarantor will exercise any rights that it may now or hereafter acquire
against any Grantor or any other guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor's obligations under this
Guaranty, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of Secured Party, Lender, or any Bank Product Provider against any
Grantor or any other guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including the right to take or receive from any Grantor or any other guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security solely on account of such claim, remedy or right,
unless and until all of the Guarantied Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash and all of the
Commitments have been terminated.  If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Secured Party, for the benefit of itself, as Lender,
and the Bank Product Providers, and shall forthwith be paid to Secured Party to
be credited and applied to the Guarantied Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Credit Agreement, or to be held as Collateral for any
Guarantied Obligations or other amounts payable under this Guaranty thereafter
arising.  Notwithstanding anything to the contrary contained in this Guaranty,
no Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Grantor
(the "Foreclosed Grantor"), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Grantor whether pursuant to this Agreement or otherwise.

-14-

--------------------------------------------------------------------------------

 

(v)Each of the Guarantors hereby acknowledges and affirms that it understands
that to the extent the Guarantied Obligations are secured by Real Property
located in California, Guarantors shall be liable for the full amount of the
liability hereunder notwithstanding the foreclosure on such Real Property by
trustee sale or any other reason impairing such Guarantor's right to proceed
against any Loan Party.  In accordance with Section 2856 of the California Code
of Civil Procedure or any similar laws of any other applicable jurisdiction,
each of the Guarantors hereby waives until such time as the Guarantied
Obligations have been paid in full:

(1)all rights of subrogation, reimbursement, indemnification, and contribution
and any other rights and defenses that are or may become available to the
Guarantors by reason of Sections 2787 to 2855, inclusive, 2899, and 3433 of the
California Code of Civil Procedure or any similar laws of any other applicable
jurisdiction;

(2)all rights and defenses that the Guarantors may have because the Guarantied
Obligations are secured by Real Property located in California, meaning, among
other things, that:  (A) Secured Party, Lender, and the Bank Product Providers
may collect from the Guarantors without first foreclosing on any real or
personal property collateral pledged by Borrower or any other Grantor, and
(B) if Secured Party, on behalf of itself, forecloses on any Real Property
collateral pledged by Borrower or any other Grantor, (1) the amount of the
Guarantied Obligations may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (2) Lender may collect from the Guarantors even if, by
foreclosing on the Real Property collateral, Secured Party or Lender have
destroyed or impaired any right the Guarantors may have to collect from any
other Grantor, it being understood that this is an unconditional and irrevocable
waiver of any rights and defenses the Guarantors may have because the Guarantied
Obligations are secured by Real Property (including, without limitation, any
rights or defenses based upon Sections 580a, 580d, or 726 of the California Code
of Civil Procedure or any similar laws of any other applicable jurisdiction);
and

(3)all rights and defenses arising out of an election of remedies by Secured
Party, Lender, and the Bank Product Providers, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for the
Guarantied Obligations, has destroyed Guarantors' rights of subrogation and
reimbursement against any Grantor by the operation of Section 580d of the
California Code of Civil Procedure or any similar laws of any other applicable
jurisdiction or otherwise.

(vi)Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.

(vii)The provisions in this Section 2 which refer to certain sections of the
California Civil Code are included in this Guaranty solely out of an abundance
of caution and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guaranty.

-15-

--------------------------------------------------------------------------------

 

(j)Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Grantor to
guaranty and otherwise honor all Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2(j) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2(j), or otherwise
under the Loan Documents, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until payment in full of the Guarantied Obligations.  Each
Qualified ECP Guarantor intends that this Section 2(j) constitute, and this
Section 2(j) shall be deemed to constitute, a "keepwell, support, or other
agreement" for the benefit of each other Grantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

3.Grant of Security.  Each Grantor hereby unconditionally grants, assigns, and
pledges to Secured Party, for the benefit of itself, as Lender, and each of the
Bank Product Providers, to secure the Secured Obligations, a continuing security
interest (hereinafter referred to as the "Security Interest") in all of such
Grantor's right, title, and interest in and to the following, whether now owned
or hereafter acquired or arising and wherever located (the "Collateral"):

(a)all of such Grantor's Accounts;

(b)all of such Grantor's Chattel Paper;

(c)all of such Grantor's Deposit Accounts;

(d)all of such Grantor's Equipment;

(e)all of such Grantor's Fixtures located at the Headquarters Facility and the
Radio Tower Facilities;

(f)all of such Grantor's General Intangibles;

(g)all of such Grantor's Securities Accounts;

(h)all of such Grantor's Investment Property;

(i)all of such Grantor's Pledged Interests (including all of such Grantor's
Pledged Operating Agreements and Pledged Partnership Agreements);

(j)all of such Grantor's right to receive monies, proceeds, or other
consideration in connection with the sale, assignment, transfer, or other
disposition of any FCC Authorization, the proceeds from the sale of any FCC
Authorization or any goodwill or intangible rights or benefits associated
therewith;

(k)all of such Grantor's Negotiable Collateral (including all of such Grantor's
Pledged Notes) relating to, substituted or exchanged for, evidencing, supporting
or rising from the Collateral set forth in clauses (a) through (j) above;

-16-

--------------------------------------------------------------------------------

 

(l)all of such Grantor's Books;

(m)all of such Grantor's Supporting Obligations;

(n)all of such Grantor's money, Cash Equivalents, or other similar assets of
such Grantor that now or hereafter come into the possession, custody, or control
of Secured Party (or its Secured Party or designee) or Lender; and

(o)all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance covering or relating to any or all of the foregoing, and any and all
Accounts, Books, Chattel Paper, Deposit Accounts, Equipment, Fixtures, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Pledged
Interests, Securities Accounts, Supporting Obligations, money, or other tangible
or intangible property resulting from the sale, lease, license, exchange,
collection, or other disposition of any of the foregoing, the proceeds of any
award in condemnation with respect to any of the foregoing, any rebates or
refunds, whether for taxes or otherwise, and all proceeds of any such proceeds,
or any portion thereof or interest therein, and the proceeds thereof, and all
proceeds of any loss of, damage to, or destruction of the above, whether insured
or not insured, and, to the extent not otherwise included, any indemnity,
warranty, or guaranty payable by reason of loss or damage to, or otherwise with
respect to any of the foregoing (the "Proceeds").  Without limiting the
generality of the foregoing, the term "Proceeds" includes whatever is receivable
or received when Investment Property or proceeds are sold, exchanged, collected,
or otherwise disposed of, whether such disposition is voluntary or involuntary,
and includes proceeds of any indemnity or guaranty payable to any Grantor or
Secured Party from time to time with respect to any of the Investment Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
"Collateral" shall not include: (i) Equity Interests of any Person other than
the Pledged Companies, (ii) any rights or interest in any contract, lease,
permit, license, or license agreement covering real or personal property of any
Grantor if under the terms of such contract, lease, permit, license, or license
agreement, or applicable law with respect thereto, the grant of a security
interest or lien therein is prohibited as a matter of law or under the terms of
such contract, lease, permit, license, or license agreement and such prohibition
or restriction has not been waived or the consent of the other party to such
contract, lease, permit, license, or license agreement has not been obtained
(provided, that, (A) the foregoing exclusions of this clause (ii) shall in no
way be construed (1) to apply to the extent that any described prohibition or
restriction is ineffective under Section 9‑406, 9-407, 9-408, or 9-409 of the
Code or other applicable law, or (2) to apply to the extent that any consent or
waiver has been obtained that would permit Secured Party's security interest or
lien to attach notwithstanding the prohibition or restriction on the pledge of
such contract, lease, permit, license, or license agreement and (B) the
foregoing exclusions of clauses (i) and (ii) shall in no way be construed to
limit, impair, or otherwise affect any of Secured Party's, Lender's or any Bank
Product Provider's continuing security interests in and liens upon any rights or
interests of any Grantor in or to (1) monies due or to become due under or in
connection with any described Equity Interests of the Pledged Companies or any
contract, lease, permit, license or license agreement that constitutes
Collateral (including any Equity Interests of the Pledged Companies or any
Accounts), or (2) any proceeds from the sale, license, lease, or other
dispositions of any such Equity Interests of the Pledged Companies or any
contract, lease, permit, license or license agreement that constitutes
Collateral), (iii) any Equipment of any Grantor located at the Headquarters
Facility or the Whitestown Facility as of the Closing Date, together with all
replacements, repairs, accessions and accessories incorporated therein or
affixed or attached thereto, (iv) any Intellectual Property or any Intellectual
Property Licenses of any Grantor (including, for the avoidance of doubt, any
Intellectual Property or Intellectual Property Licenses that constitute General
Intangibles), (v) the Digonex Note, and (vi) the Austin Deposit Account
(collectively, items (i) through (vi) above, the "Excluded Property").
Furthermore, notwithstanding anything herein or therein to the contrary, to the
extent this Agreement or any other Loan Document purports to grant or to require
any Loan Party to grant to Security Party a security interest in the FCC
Authorizations of any Loan Party, Security Party shall only have a security
interest in such FCC Authorizations at such times and to the extent that a
security interest in such FCC Authorizations is permitted under applicable law,
including the Communications Laws.

-17-

--------------------------------------------------------------------------------

 

4.Security for Secured Obligations.  The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter.  Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Secured Party, Lender, the Bank Product Providers or any of them, but for the
fact that they are unenforceable or not allowable (in whole or in part) as a
claim in an Insolvency Proceeding involving any Grantor due to the existence of
such Insolvency Proceeding.

5.Grantors Remain Liable.  Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Secured Party or Lender of any of the rights hereunder shall
not release any Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) Lender shall not
have any obligation or liability under such contracts and agreements included in
the Collateral by reason of this Agreement, nor shall Lender be obligated to
perform any of the obligations or duties of any Grantors thereunder or to take
any action to collect or enforce any claim for payment assigned
hereunder.  Until an Event of Default shall occur and be continuing, except as
otherwise provided in this Agreement, the Credit Agreement, or any other Loan
Document, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of the Credit Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, it
is the intention of the parties hereto that record and beneficial ownership of
the Pledged Interests, including all voting, consensual, dividend, and
distribution rights, shall remain in the applicable Grantor until (i) the
occurrence and continuance of an Event of Default and (ii) Secured Party has
notified the applicable Grantor of Secured Party's election to exercise such
rights with respect to the Pledged Interests pursuant to Section 16.

6.Representations and Warranties.  In order to induce Secured Party to enter
into this Agreement for the benefit of itself, as Lender, and the Bank Product
Providers, each Grantor makes the following representations and warranties to
Lender which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:

(a)The name (within the meaning of Section 9-503 of the Code) and jurisdiction
of organization of each Grantor and each of its Restricted Subsidiaries is set
forth on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).

-18-

--------------------------------------------------------------------------------

 

(b)The chief executive office of each Grantor and each of its Restricted
Subsidiaries is located at the address indicated on Schedule 7 (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).

(c)Each Grantor's and each of its Restricted Subsidiaries' tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 7 (as such Schedule may be updated from time to time to reflect changes
resulting from transactions permitted under the Loan Documents).

(d)[Reserved].

(e)Set forth on Schedule 9 (as such Schedule may be updated from time to time
subject to Section 7(k)(iii) with respect to Controlled Accounts and provided
that Grantors comply with Section 7(c) hereof) is a listing of all of Grantors'
and their Restricted Subsidiaries' Deposit Accounts and Securities Accounts,
including, with respect to each bank or securities intermediary (i) the name
and, except to the extent such bank is Wells Fargo Bank, National Association,
address of such Person, and (ii) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person.

(f)[Reserved].

(g)[Reserved].

(h)(i) (A) except for Permitted Liens, each Grantor owns exclusively or holds
licenses in all Intellectual Property that is necessary in or material to the
conduct of its business, and (B) all employees and contractors of each Grantor
who were involved in the creation or development of any Intellectual Property
for such Grantor that is necessary in or material to the business of such
Grantor have signed agreements containing assignment of Intellectual Property
rights to such Grantor and obligations of confidentiality;

(ii)to each Grantor's knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect;

(iii)(A) to each Grantor's knowledge after reasonable inquiry, (1) such Grantor
has never infringed or misappropriated and is not currently infringing or
misappropriating any Intellectual Property rights of any Person, and (2) no
product manufactured, used, distributed, licensed, or sold by or service
provided by such Grantor has ever infringed or misappropriated or is currently
infringing or misappropriating any Intellectual Property rights of any Person,
in each case, except where such infringement either individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect, and (B) there are no infringement or misappropriation claims or
proceedings pending, or to any Grantor's knowledge after reasonable inquiry,
threatened in writing against any Grantor, and no Grantor has received any
written notice or other communication of any actual or alleged infringement or
misappropriation of any Intellectual Property rights of any Person, in each
case, except where such infringement either individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Effect;

(iv)to each Grantor's knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in or material to the conduct of its business are valid,
subsisting and enforceable and in compliance with all legal requirements,
filings, and payments and other actions that are required to maintain such
Intellectual Property in full force and effect, and

-19-

--------------------------------------------------------------------------------

 

(v)each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary in or material to the conduct of the business of such
Grantor,

(i)This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations.  Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Secured Party, as secured party, in the
jurisdictions listed next to such Grantor's name on Schedule 11.  Upon the
making of such filings, Secured Party shall have a first priority perfected
security interest in the Collateral of each Grantor to the extent such security
interest can be perfected by the filing of a financing statement. All action by
any Grantor necessary to protect and perfect such security interest on each item
of Collateral has been duly taken.

(j)(i) Except for the Security Interest created hereby, each Grantor is and will
at all times be the sole holder of record and the legal and beneficial owner,
free and clear of all Liens other than Permitted Liens, of the Pledged Interests
indicated on Schedule 5 as being owned by such Grantor and, when acquired by
such Grantor, any Pledged Interests acquired after the Closing Date; (ii) all of
the Pledged Interests are duly authorized, validly issued, fully paid and
nonassessable and the Pledged Interests constitute or will constitute the
percentage of the issued and outstanding Equity Interests of the Pledged
Companies of such Grantor identified on Schedule 5 as supplemented or modified
by any Pledged Interests Addendum or any Joinder to this Agreement; (iii) such
Grantor has the right and requisite authority to pledge, the Investment Property
pledged by such Grantor to Secured Party as provided herein; (iv) all actions
necessary or desirable to perfect and establish the first priority of, or
otherwise protect, Secured Party's Liens in the Investment Property, and the
proceeds thereof, have been duly taken, upon (A) the execution and delivery of
this Agreement; (B) the taking of possession by Secured Party (or its Secured
Party or designee) of any certificates representing the Pledged Interests,
together with undated powers (or other documents of transfer acceptable to
Secured Party) endorsed in blank by the applicable Grantor; (C) the filing of
financing statements in the applicable jurisdiction set forth on Schedule 11 for
such Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts,
the delivery of Control Agreements with respect thereto; and (v) each Grantor
has delivered to and deposited with Secured Party all certificates representing
the Pledged Interests owned by such Grantor to the extent such Pledged Interests
are represented by certificates, and undated powers (or other documents of
transfer acceptable to Secured Party) endorsed in blank with respect to such
certificates. None of the Pledged Interests owned or held by such Grantor has
been issued or transferred in violation of any securities registration,
securities disclosure, or similar laws of any jurisdiction to which such
issuance or transfer may be subject.

(k)No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by
Secured Party of the voting or other rights provided for in this Agreement with
respect to the Investment Property or the remedies in respect of the Collateral
pursuant to this

-20-

--------------------------------------------------------------------------------

 

Agreement, except (x) as may be required in connection with such disposition of
Investment Property by laws affecting the offering and sale of securities
generally, (y) except for consents, approvals, authorizations, or other orders
or actions that have been obtained or given (as applicable) and that are still
in force, and (z) for the consent of the FCC to any transfer of control or
assignment of the FCC Authorizations to the extent necessary to enforce any
rights or remedies under this Agreement or under any other Loan Document.  

(l)[Reserved].

(m)There is no default, breach, violation, or event of acceleration existing
under any promissory note (as defined in the Code) constituting Collateral and
pledged hereunder (each a "Pledged Note") and no event has occurred or
circumstance exists which, with the passage of time or the giving of notice, or
both, would constitute a default, breach, violation, or event of acceleration
under any Pledged Note.  No Grantor that is an obligee under a Pledged Note has
waived any default, breach, violation, or event of acceleration under such
Pledged Note.

(n)As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents and warrants that the Pledged Interests issued pursuant to
such agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and
(C) are not held by such Grantor in a Securities Account.  In addition, none of
the Pledged Operating Agreements, the Pledged Partnership Agreements, or any
other agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide that such Pledged
Interests are securities governed by Article 8 of the Uniform Commercial Code as
in effect in any relevant jurisdiction.

7.Covenants.  Each Grantor, jointly and severally, covenants and agrees with
Secured Party that from and after the date of this Agreement and until the date
of termination of this Agreement in accordance with Section 23:

(a)Possession of Collateral.  In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of $300,000
or more for all such Negotiable Collateral, Investment Property, or Chattel
Paper, the Grantors shall promptly (and in any event within five (5) Business
Days after acquisition thereof), notify Secured Party thereof, and if and to the
extent that perfection or priority of Secured Party's Security Interest is
dependent on or enhanced by possession, the applicable Grantor, promptly (and in
any event within five (5) Business Days) after request by Secured Party, shall
execute such other documents and instruments as shall be requested by Secured
Party or, if applicable, endorse and deliver physical possession of such
Negotiable Collateral, Investment Property, or Chattel Paper to Secured Party,
together with such undated powers (or other relevant document of transfer
acceptable to Secured Party) endorsed in blank as shall be requested by Secured
Party, and shall do such other acts or things deemed necessary or desirable by
Secured Party to protect Secured Party's Security Interest therein;

-21-

--------------------------------------------------------------------------------

 

(b)Chattel Paper.

(i)Promptly (and in any event within five (5) Business Days) after request by
Secured Party, each Grantor shall take all steps reasonably necessary to grant
Secured Party control of all electronic Chattel Paper in accordance with the
Code and all "transferable records" as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction, to the extent that the aggregate value or face amount of such
electronic Chattel Paper equals or exceeds $300,000;

(ii)If any Grantor retains possession of any Chattel Paper or instruments (which
retention of possession shall be subject to the extent permitted hereby and by
the Credit Agreement), promptly upon the request of Secured Party, such Chattel
Paper and instruments shall be marked with the following legend: "This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Bank, National Association, as Secured Party for the
benefit of itself, as Lender, and the Bank Product Providers";

(c)Control Agreements.

(i)Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement (which may include a Controlled
Account Agreement), from each bank maintaining a Deposit Account or Securities
Account for such Grantor;

(ii)Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor, or
maintaining a Securities Account for such Grantor; and

(iii)Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement with respect to all of such
Grantor's investment property;

(d)Letter-of-Credit Rights.  If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $300,000 or
more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within five (5) Business Days after becoming a beneficiary),
notify Secured Party thereof and, promptly (and in any event within five (5)
Business Days) after request by Secured Party, enter into a tri-party agreement
with Secured Party and the issuer or confirming bank with respect to
letter-of-credit rights assigning such letter-of-credit rights to Secured Party
and directing all payments thereunder to Secured Party's account, all in form
and substance reasonably satisfactory to Secured Party;

(e)[Reserved];

-22-

--------------------------------------------------------------------------------

 

(f)Government Contracts.  If any Account or Chattel Paper arises out of a
contract or contracts with the United States of America or any department,
agency, or instrumentality thereof and either, (i) the aggregate value of all
such Accounts and Chattel Paper equals or exceeds an amount equal to 15% of all
of Grantors' Accounts or (ii) any Default or Event of Default has occurred and
is continuing, Grantors shall promptly (and in any event within five (5)
Business Days of the creation thereof) notify Secured Party thereof and,
promptly (and in any event within five (5) Business Days) after request by
Secured Party, execute any instruments or take any steps reasonably required by
Secured Party in order that all moneys due or to become due under such contract
or contracts shall be assigned to Secured Party, for the benefit of itself, as
Lender, and the Bank Product Providers, and shall provide written notice thereof
under the Assignment of Claims Act or other applicable law;

(g)Intellectual Property.

(i)Each Grantor shall have the duty, with respect to Intellectual Property that
is necessary in or material to the conduct of such Grantor's business, to
protect and diligently enforce and defend at such Grantor's expense its
Intellectual Property.  Each Grantor further agrees not to abandon any
Intellectual Property or Intellectual Property License that is necessary in or
material to the conduct of such Grantor's business;

(ii)Grantors acknowledge and agree that Lender shall have no duties with respect
to any Intellectual Property or Intellectual Property Licenses of any Grantor.

(iii)Each Grantor shall take reasonable steps to maintain the confidentiality
of, and otherwise protect and enforce its rights in, the Intellectual Property
that is necessary in or material to the conduct of such Grantor's business;

(h)Investment Property.

(i)If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the Closing Date, it shall promptly (and in any
event within five (5) Business Days of acquiring or obtaining such Collateral)
deliver to Secured Party a duly executed Pledged Interests Addendum identifying
such Pledged Interests;

(ii)Upon the occurrence and during the continuance of an Event of Default,
following the request of Secured Party, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Secured Party
segregated from such Grantor's other property, and such Grantor shall deliver it
forthwith to Secured Party in the exact form received;

(iii)Each Grantor shall promptly deliver to Secured Party a copy of each
material notice or other material communication received by it in respect of any
Pledged Interests;

(iv)No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

-23-

--------------------------------------------------------------------------------

 

(v)Each Grantor agrees that it will cooperate with Secured Party in obtaining
all necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Property or to effect any sale or transfer thereof;

(vi)As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby covenants that the Pledged Interests issued pursuant to such agreement
(A) are not and shall not be dealt in or traded on securities exchanges or in
securities markets, (B) do not and will not constitute investment company
securities, and (C) are not and will not be held by such Grantor in a securities
account.  In addition, none of the Pledged Operating Agreements, the Pledged
Partnership Agreements, or any other agreements governing any of the Pledged
Interests issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, provide or shall provide that such Pledged Interests are securities
governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction.

(i)[Reserved].

(j)Transfers and Other Liens.  Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except for Permitted Dispositions, or (ii) create or
permit to exist any Lien upon or with respect to any of the Collateral of any
Grantor, except for Permitted Liens.  The inclusion of Proceeds in the
Collateral shall not be deemed to constitute Secured Party's consent to any sale
or other disposition of any of the Collateral except as expressly permitted in
this Agreement or the other Loan Documents;

(k)Controlled Accounts; Controlled Investments.

(i)Each Grantor shall (A) establish and maintain cash management services of a
type and on terms reasonably satisfactory to Secured Party at one or more of the
banks set forth on Schedule 10 (each a "Controlled Account Bank"), and shall
take reasonable steps to ensure that all of its and its Subsidiaries' Account
Debtors forward payment of the amounts owed by them directly to such Controlled
Account Bank, and (B) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all of their Collections (including those sent directly by their Account Debtors
to a Grantor) into a bank account of such Grantor (each, a "Controlled Account")
at one of the Controlled Account Banks.

(ii)Each Grantor shall establish and maintain Controlled Account Agreements with
Secured Party and the applicable Controlled Account Bank, in form and substance
reasonably acceptable to Secured Party.  Each such Controlled Account Agreement
shall provide, among other things, that (A) the Controlled Account Bank will
comply with any instructions originated by Secured Party directing the
disposition of the funds in such Controlled Account without further consent by
the applicable Grantor, (B) the Controlled Account Bank waives, subordinates, or
agrees not to exercise any rights of setoff or recoupment or any other claim
against the applicable Controlled Account other than for payment of its service
fees and other charges directly related to the administration of such Controlled
Account and for returned checks or other items of payment, and (C) upon the
instruction of Secured Party (an "Activation Instruction"), the Controlled
Account Bank will forward by daily sweep all amounts in the applicable
Controlled Account to the Secured Party's Account.  Secured Party agrees not to
issue an Activation Instruction with respect to the Controlled Accounts unless a
Triggering Event has occurred and is continuing at the time such Activation
Instruction is issued.  Secured Party agrees to use commercially reasonable
efforts to rescind an Activation Instruction (the "Rescission") if:  (1) no Cash
Dominion Period is in effect, and (2) no additional Triggering Event has
occurred and is continuing prior to the date of the Rescission or is reasonably
expected to occur on or immediately after the date of the Rescission.

-24-

--------------------------------------------------------------------------------

 

(iii)So long as no Default or Event of Default has occurred and is continuing,
Borrower may amend Schedule 10 to add or replace a Controlled Account Bank or
Controlled Account and shall upon such addition or replacement provide to
Secured Party an amended Schedule 10; provided, however, that (A) such
prospective Controlled Account Bank shall be reasonably satisfactory to Secured
Party, and (B) prior to the time of the opening of such Controlled Account, the
applicable Grantor and such prospective Controlled Account Bank shall have
executed and delivered to Secured Party a Controlled Account Agreement.  Each
Grantor shall close any of its Controlled Accounts (and establish replacement
Controlled Account accounts in accordance with the foregoing sentence) as
promptly as practicable and in any event within forty-five (45) days after
notice from Secured Party that the operating performance, funds transfer, or
availability procedures or performance of the Controlled Account Bank with
respect to Controlled Account Accounts or Secured Party's liability under any
Controlled Account Agreement with such Controlled Account Bank is no longer
acceptable in Secured Party's reasonable judgment.

(iv)Other than (i) an aggregate amount of not more than $250,000 at any one
time, in the case of Grantors and their Subsidiaries, and (ii) amounts deposited
into Deposit Accounts specially and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for any Grantor's or its
Subsidiaries' employees, no Grantor will, and no Grantor will permit its
Subsidiaries to, make, acquire, or permit to exist Permitted Investments
consisting of cash, Cash Equivalents, or amounts credited to Deposit Accounts or
Securities Accounts unless Grantor or its Restricted Subsidiary, as applicable,
and the applicable bank or securities intermediary have entered into Control
Agreements with Secured Party governing such Permitted Investments in order to
perfect (and further establish) Secured Party's Liens in such Permitted
Investments.

(l)Name, Etc.  No Grantor will, nor will any Grantor permit any of its
Subsidiaries to, change its name, organizational identification number,
jurisdiction of organization or organizational identity; provided, that Grantor
or any of its Subsidiaries may change its name upon at least 10 days prior
written notice to Secured Party of such change.

(m)[Reserved].

(n)Pledged Notes.   Grantors (i) without the prior written consent of Secured
Party, will not (A) waive or release any obligation of any Person that is
obligated under any of the Pledged Notes, (B) take or omit to take any action or
knowingly suffer or permit any action to be omitted or taken, the taking or
omission of which would result in any right of offset against sums payable under
the Pledged Notes, or (C) other than Permitted Dispositions, assign or surrender
their rights and interests under any of the Pledged Notes or terminate, cancel,
modify, change, supplement or amend the Pledged Notes, and (ii) shall provide to
Secured Party copies of all material written notices (including notices of
default) given or received with respect to the Pledged Notes promptly after
giving or receiving such notice.

(o)Account Verification. Each Grantor will, and will cause each of its
Subsidiaries to, permit Secured Party, in Secured Party's name or in the name of
a nominee of Secured Party, to verify the validity, amount or any other matter
relating to any Account, by mail, telephone, facsimile transmission or
otherwise.  Further, at the request of Secured Party, Grantors shall send
requests for verification of Accounts or send notices of assignment of Accounts
to Account Debtors and other obligors.

-25-

--------------------------------------------------------------------------------

 

8.Relation to Other Security Documents.  The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.

(a)Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in the Credit Agreement, such provision of the Credit
Agreement shall control.

9.Further Assurances.

(a)Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Secured Party may reasonably request, in order to
perfect and protect the Security Interest granted hereby, to create, perfect or
protect the Security Interest purported to be granted hereby or to enable
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any of the Collateral.

(b)Each Grantor authorizes the filing by Secured Party of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Secured Party such other instruments or notices, as Secured Party
may reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.

(c)Each Grantor authorizes Secured Party at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as "all personal property of debtor" or
"all assets of debtor" or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance.  Each Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Secured Party in any jurisdiction.

(d)Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Secured Party, subject to such Grantor's rights under Section
9-509(d)(2) of the Code.

10.Secured Party's Right to Perform Contracts, Exercise Rights, etc.  Upon the
occurrence and during the continuance of an Event of Default, Secured Party (or
its designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor's rights under Intellectual
Property Licenses in connection with the enforcement of Secured Party's rights
hereunder, including the right to prepare for sale and sell any and all
Equipment that constitutes Collateral now or hereafter owned by any Grantor and
now or hereafter covered by such licenses, and (c) shall have the right to
request that any Equity Interests that are pledged hereunder be registered in
the name of Secured Party or any of its nominees.

-26-

--------------------------------------------------------------------------------

 

11.Secured Party Appointed Attorney-in-Fact.  Each Grantor hereby irrevocably
appoints Secured Party its attorney-in-fact, with full authority in the place
and stead of such Grantor and in the name of such Grantor or otherwise, at such
time as an Event of Default has occurred and is continuing under the Credit
Agreement, to take any action and to execute any instrument which Secured Party
may reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including:

(a)to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b)to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Secured Party;

(c)to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d)to file any claims or take any action or institute any proceedings which
Secured Party may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Secured Party
with respect to any of the Collateral;

(e)to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor; and

(f)to use any Intellectual Property or Intellectual Property Licenses of such
Grantor, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Collateral and
to collect any amounts due under Accounts, contracts or Negotiable Collateral of
such Grantor;

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

12.Secured Party May Perform.  If any Grantor fails to perform any agreement
contained herein, Secured Party may itself perform, or cause performance of,
such agreement, and the reasonable expenses of Secured Party incurred in
connection therewith shall be payable, jointly and severally, by Grantors.

13.Secured Party's Duties.  The powers conferred on Secured Party hereunder are
solely to protect Secured Party's interest in the Collateral, for the benefit of
itself, as Lender, and the Bank Product Providers, and shall not impose any duty
upon Secured Party to exercise any such powers.  Except for the safe custody of
any Collateral in its actual possession and the accounting for moneys actually
received by it hereunder, Secured Party shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral.  Secured Party shall
be deemed to have exercised reasonable care in the custody and preservation of
any Collateral in its actual possession if such Collateral is accorded treatment
substantially equal to that which Secured Party accords its own property.

-27-

--------------------------------------------------------------------------------

 

14.Collection of Accounts, General Intangibles and Negotiable Collateral.  At
any time upon the occurrence and during the continuance of an Event of Default,
Secured Party or Secured Party's designee may (a) notify Account Debtors of any
Grantor that the Accounts, General Intangibles, Chattel Paper or Negotiable
Collateral of such Grantor have been assigned to Secured Party, for the benefit
of itself, as Lender, and the Bank Product Providers, or that Secured Party has
a security interest therein, and (b) collect the Accounts, General Intangibles
and Negotiable Collateral of any Grantor directly, and any collection costs and
expenses shall constitute part of such Grantor's Secured Obligations under the
Loan Documents.

15.Disposition of Pledged Interests by Secured Party.  None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration.  Each Grantor understands that in connection with such
disposition, Secured Party may approach only a restricted number of potential
purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market.  Each Grantor, therefore, agrees that:  (a) if Secured Party
shall, pursuant to the terms of this Agreement, sell or cause the Pledged
Interests or any portion thereof to be sold at a private sale, Secured Party
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof; and (b) such reliance
shall be conclusive evidence that Secured Party has handled the disposition in a
commercially reasonable manner.

16.Voting and Other Rights in Respect of Pledged Interests.

(a)Upon the occurrence and during the continuation of an Event of Default,
(i) Secured Party may, at its option, and with prior notice to any Grantor, and
in addition to all rights and remedies available to Secured Party under any
other agreement, at law, in equity, or otherwise, exercise all voting rights, or
any other ownership or consensual rights (including any dividend or distribution
rights) in respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Secured Party obligated by the terms of this Agreement to
exercise such rights, and (ii) if Secured Party duly exercises its right to vote
any of such Pledged Interests, each Grantor hereby appoints Secured Party, such
Grantor's true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner Secured Party deems advisable for or against all
matters submitted or which may be submitted to a vote of shareholders, partners
or members, as the case may be.  The power-of-attorney and proxy granted hereby
is coupled with an interest and shall be irrevocable.

(b)For so long as any Grantor shall have the right to vote the Pledged Interests
owned by it, such Grantor covenants and agrees that it will not, without the
prior written consent of Secured Party, vote or take any consensual action with
respect to such Pledged Interests which would materially adversely affect the
rights of Secured Party, Lender, or the Bank Product Providers, or the value of
the Pledged Interests.

-28-

--------------------------------------------------------------------------------

 

17.Remedies.  Upon the occurrence and during the continuance of an Event of
Default:

(a)Secured Party may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law.  Without limiting the
generality of the foregoing, each Grantor expressly agrees that, in any such
event, Secured Party without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon any Grantor or any other Person (all
and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the Code or any other applicable law),
may take immediate possession of all or any portion of the Collateral and
(i) require Grantors to, and each Grantor hereby agrees that it will at its own
expense and upon request of Secured Party forthwith, assemble all or part of the
Collateral as directed by Secured Party and make it available to Secured Party,
and (ii) without notice except as specified below, sell the Collateral or any
part thereof in one or more parcels at public or private sale, at any of Secured
Party's offices or elsewhere, for cash, on credit, and upon such other terms as
Secured Party may deem commercially reasonable.  Each Grantor agrees that, to
the extent notification of sale shall be required by law, at least ten (10) days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable "authenticated notification of disposition" within the
meaning of Section 9-611 of the Code.  Secured Party shall not be obligated to
make any sale of Collateral regardless of notification of sale having been
given.  Secured Party may adjourn any public sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so
adjourned.  Each Grantor agrees that (A) the internet shall constitute a "place"
for purposes of Section 9-610(b) of the Code and (B) to the extent notification
of sale shall be required by law, notification by mail of the URL where a sale
will occur and the time when a sale will commence at least ten (10) days prior
to the sale shall constitute a reasonable notification for purposes of Section
9-611(b) of the Code.  Each Grantor agrees that any sale of Collateral to a
licensor pursuant to the terms of a license agreement between such licensor and
a Grantor is sufficient to constitute a commercially reasonable sale (including
as to method, terms, manner, and time) within the meaning of Section 9-610 of
the Code.

(b)Secured Party is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor's Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor's
rights under all licenses and all franchise agreements shall inure to the
benefit of Secured Party.

-29-

--------------------------------------------------------------------------------

 

(c)Secured Party may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Grantor or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), (i) with respect to any
Grantor's Deposit Accounts in which Secured Party's Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Grantor to pay the balance of such Deposit
Account to or for the benefit of Secured Party, and (ii) with respect to any
Grantor's Securities Accounts in which Secured Party's Liens are perfected by
control under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Grantor to (A) transfer
any cash in such Securities Account to or for the benefit of Secured Party, or
(B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of Secured Party.

(d)Any cash held by Secured Party as Collateral and all cash proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations in the order set forth in the Credit Agreement.   In the
event the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.

(e)Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Secured Party shall have the right to an immediate writ of
possession without notice of a hearing.  Secured Party shall have the right to
the appointment of a receiver for the properties and assets of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantor may have thereto or the right to have a bond
or other security posted by Secured Party.

18.Remedies Cumulative.  Each right, power, and remedy of Secured Party, Lender,
or any Bank Product Provider as provided for in this Agreement, the other Loan
Documents or any Bank Product Agreement now or hereafter existing at law or in
equity or by statute or otherwise shall be cumulative and concurrent and shall
be in addition to every other right, power, or remedy provided for in this
Agreement, the other Loan Documents and the Bank Product Agreements or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Secured Party, Lender, or any Bank
Product Provider, of any one or more of such rights, powers, or remedies shall
not preclude the simultaneous or later exercise by Secured Party, Lender or such
Bank Product Provider of any or all such other rights, powers, or remedies.

-30-

--------------------------------------------------------------------------------

 

19.Marshaling. Secured Party shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising.  To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of Secured Party's rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

20.Indemnity and Expenses.

(a)Each Grantor agrees to indemnify Secured Party and Lender from and against
all claims, lawsuits and liabilities (including reasonable attorneys' fees)
growing out of or resulting from this Agreement (including enforcement of this
Agreement) or any other Loan Document to which such Grantor is a party, except
claims, losses or liabilities resulting from the bad faith, gross negligence or
willful misconduct of the party seeking indemnification as determined by a final
non-appealable order of a court of competent jurisdiction.  This provision shall
survive the termination of this Agreement and the Credit Agreement and the
repayment of the Secured Obligations.

(b)Grantors, jointly and severally, shall, upon demand, pay to Secured Party (or
Secured Party, may charge to the Loan Account) all the Lender Expenses which
Secured Party may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (iii) the exercise or enforcement of any of the rights of Secured
Party hereunder or (iv) the failure by any Grantor to perform or observe any of
the provisions hereof.

21.Merger, Amendments; Etc.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.  No waiver of
any provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Secured Party, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.  No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Secured Party and each Grantor to which such
amendment applies.

-31-

--------------------------------------------------------------------------------

 

22.Addresses for Notices.  All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Secured Party
at its address specified in the Credit Agreement, and to any of the Grantors at
their respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

23.Continuing Security Interest: Assignments under Credit Agreement.

(a)This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the Obligations have been
paid in full in accordance with the provisions of the Credit Agreement and the
Commitments have expired or have been terminated, (ii) be binding upon each
Grantor, and their respective successors and assigns, and (iii) inure to the
benefit of, and be enforceable by, Secured Party, and its successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (iii), any Lender may, in accordance with the provisions of the Credit
Agreement, assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise.  Upon payment in full of the Secured
Obligations in accordance with the provisions of the Credit Agreement and the
expiration or termination of the Commitments, the Guaranty made and the Security
Interest granted hereby shall terminate and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto.  At such time, upon
Borrower's request, Secured Party will authorize the filing of appropriate
termination statements to terminate such Security Interest.  No transfer or
renewal, extension, assignment, or termination of this Agreement or of the
Credit Agreement, any other Loan Document, or any other instrument or document
executed and delivered by any Grantor to Secured Party nor any additional
Revolving Loans or other loans made by any Lender to Borrower, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantors,
or any of them, by Secured Party, nor any other act of Lender or the Bank
Product Providers, or any of them, shall release any Grantor from any
obligation, except a release or discharge executed in writing by Secured Party
in accordance with the provisions of the Credit Agreement.  Secured Party shall
not by any act, delay, omission or otherwise, be deemed to have waived any of
its rights or remedies hereunder, unless such waiver is in writing and signed by
Secured Party and then only to the extent therein set forth.  A waiver by
Secured Party of any right or remedy on any occasion shall not be construed as a
bar to the exercise of any such right or remedy which Secured Party would
otherwise have had on any other occasion.

(b)Each Grantor agrees that, if any payment made by any Grantor or other Person
and applied to the Secured Obligations is at any time annulled, avoided, set,
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Secured Party or Lender to such Grantor, its
estate, trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, (i) any Lien or
other Collateral securing such Grantor's liability hereunder shall have been
released or terminated by virtue of the foregoing clause (a), or (ii) any
provision of the Guaranty hereunder shall have been terminated, cancelled or
surrendered, such Lien, other Collateral or provision shall be reinstated in
full force and effect and such prior release, termination, cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Grantor in respect of any Lien or other Collateral
securing such obligation or the amount of such payment.

-32-

--------------------------------------------------------------------------------

 

24.Survival.  All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Secured Party, Issuing Lender, or any Lender may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under the
Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

25.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN,
STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT SECURED PARTY'S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SECURED PARTY ELECTS TO BRING SUCH ACTION OR
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH GRANTOR AND SECURED
PARTY WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 25(b).

(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND SECURED
PARTY HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A "CLAIM").  EACH GRANTOR AND SECURED PARTY
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

-33-

--------------------------------------------------------------------------------

 

(d)EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS  LOCATED IN THE BOROUGH OF
MANHATTAN AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e)NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE SECURED PARTY, THE SWING
LENDER, ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, SECURED PARTY,
OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
HEREWITH, AND EACH GRANTOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON
ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

(f)IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN SECTION 25(c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i)WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii)THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

-34-

--------------------------------------------------------------------------------

 

(iii)UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B).  THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv)EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL DETERMINE
THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND
PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER
QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v)THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi)THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

-35-

--------------------------------------------------------------------------------

 

(vii)THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

26.New Subsidiaries.  Pursuant to Section 5.11 of the Credit Agreement, certain
Subsidiaries (whether by acquisition or creation) of any Grantor are required to
enter into this Agreement by executing and delivering in favor of Secured Party
a Joinder to this Agreement in substantially the form of Annex 1.  Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Guarantor and Grantor hereunder with the same force and effect as
if originally named as a Guarantor and Grantor herein.  The execution and
delivery of any instrument adding an additional Guarantor or Grantor as a party
to this Agreement shall not require the consent of any Guarantor or Grantor
hereunder.  The rights and obligations of each Guarantor and Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor hereunder.

27.Secured Party.  Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the "Secured Party" shall be a reference
to Secured Party, for the benefit of itself, as Lender, and each of the Bank
Product Providers.

28.FCC Authorizations; Related Collateral.  

(a)Secured Party's rights hereunder (and the rights of any receiver appointed by
reason of the exercise of remedies hereunder) with respect to the FCC
Authorizations and any Collateral subject to such FCC Authorizations, as
applicable, are expressly subject to Communications Laws.

(b)Notwithstanding anything to the contrary contained in this Agreement, but
without waiving or limiting any obligations of any Grantor hereunder, neither
Secured Party nor any receiver appointed by reason of the exercise of remedies
hereunder shall control, supervise, direct, or manage the business of any
Grantor, in each case to the extent any assignment of any FCC Authorization or a
direct or indirect transfer of control of any Grantor, or any FCC Authorization,
whether de jure or de facto, if such assignment or such direct or indirect
transfer of control would require, under the Communications Laws, the prior
approval of the FCC without first obtaining such approval.

(c)Each Grantor agrees to take any lawful action with respect to requesting and
obtaining any approvals from any Governmental Authority that may be required by
law which the Secured Party may reasonably request in order to obtain and enjoy
the full rights and benefits granted to the Secured Party, for the benefit of
itself, as Lender, and the Bank Product Providers, by this Agreement, including,
specifically, after the occurrence and during the continuance of any Event of
Default and an exercise of the Secured Party's remedies hereunder, such
Grantor's full cooperation in lawfully obtaining any approval of the FCC and of
any other Governmental Authority that is then required under the Communications
Laws or any other Law for the exercise of the Secured Party's remedies under
this Agreement.

-36-

--------------------------------------------------------------------------------

 

29.Miscellaneous.

(a)This Agreement is a Loan Document.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

(b)Any provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other
jurisdiction.  Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

(c)Headings and numbers have been set forth herein for convenience only.  Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d)Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against Lender or any Grantor, whether under any rule of construction
or otherwise.  This Agreement has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.

[Signature pages follow]

 

 

 

-37-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:

EMMIS COMMUNICATIONS CORPORATION

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

EMMIS OPERATING COMPANY

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

EMMIS INDIANA BROADCASTING, L.P.

 

 

 

 

  

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

EMMIS LICENSE CORPORATION OF

NEW YORK

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

EMMIS PUBLISHING CORPORATION

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

EMMIS PUBLISHING, L.P.

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

Signature Page to Guaranty and Security Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

EMMIS RADIO LICENSE CORPORATION

OF NEW YORK

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

EMMIS RADIO LICENSE, LLC

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

EMMIS RADIO, LLC

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

WBLS-WLIB LICENSE, LLC

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

WBLS-WLIB, LLC

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

WHHL, LLC

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

Signature Page to Guaranty and Security Agreement

--------------------------------------------------------------------------------

 

 

WLIB Tower LLC

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

SECURED PARTY:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, a national banking association

 

 

 

 

 

By:

 

/s/ Victor Panasci

 

Name:

 

Victor Panasci

 

Title:

 

Authorized Signatory

 

 

Signature Page to Guaranty and Security Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

[Reserved]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

[Reserved]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

 

[Reserved]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4

 

[Reserved]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5

 

PLEDGED COMPANIES

 

Name of Grantor

Name of Pledged Company

Number of Shares/Units

Class of Interests

Percentage of Shares/Units Owned

Percentage of Shares/Units Pledged

Certificate Nos.

Emmis Operating Company

Emmis Radio License, LLC

N/A

N/A

100%

100%

Uncertificated

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6

 

[Reserved]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7

 

NAME; CHIEF EXECUTIVE OFFICE; TAX IDENTIFICATION NUMBERS AND ORGANIZATIONAL
NUMBERS

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8

 

[Reserved]

 

--------------------------------------------------------------------------------

 

SCHEDULE 9

 

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 10

 

CONTROLLED ACCOUNT BANKS

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 11

 

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

Grantor

Jurisdictions

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER

 

Joinder No. ____ (this "Joinder"), dated as of ____________ 20___, to the
Guaranty and Security Agreement, dated as of April [__], 2019 (as amended,
restated, supplemented, or otherwise modified from time to time, the "Guaranty
and Security Agreement"), by and among each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, "Grantors" and each,
individually, a "Grantor") and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association ("Wells Fargo"), in its capacity as Secured Party
for itself, as Lender, and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, "Secured Party").

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement") by and among EMMIS COMMUNICATIONS CORPORATION, an Indiana
corporation ("Parent"), EMMIS OPERATING COMPANY, an Indiana corporation
("Emmis"), the other entities from time to time party thereto as "Borrowers"
(together with Emmis, collectively, "Borrowers", and each a "Borrower"), Wells
Fargo, as lender ("Lender"), Lender has agreed to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof; and

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Joinder shall be subject to the rules of construction set forth in Section 1(b)
of the Guaranty and Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis; and

WHEREAS, Grantors have entered into the Guaranty and Security Agreement in order
to induce Lender and the Bank Product Providers to make certain financial
accommodations to Borrower as provided for in the Credit Agreement, the other
Loan Documents, and the Bank Product Agreements; and

WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 26 of the
Guaranty and Security Agreement, certain Subsidiaries of the Loan Parties, must
execute and deliver certain Loan Documents, including the Guarantor and Security
Agreement, and the joinder to the Guaranty and Security Agreement by the
undersigned new Grantor or Grantors (collectively, the "New Grantors") may be
accomplished by the execution of this Joinder in favor of Secured Party, for the
benefit of itself, as Lender, and the Bank Product Providers; and

WHEREAS, each New Grantor (a) is [an Affiliate] [a Subsidiary] of Borrower and,
as such, will benefit by virtue of the financial accommodations extended to
Borrower by Lender or the Bank Product Providers and (b) by becoming a Grantor
will benefit from certain rights granted to the Grantors pursuant to the terms
of the Loan Documents and the Bank Product Agreements;

Annex I - 1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1.In accordance with Section 26 of the Guaranty and Security Agreement, each New
Grantor, by its signature below, becomes a "Grantor" and "Guarantor" under the
Guaranty and Security Agreement with the same force and effect as if originally
named therein as a "Grantor" and "Guarantor" and each New Grantor hereby
(a) agrees to all of the terms and provisions of the Guaranty and Security
Agreement applicable to it as a "Grantor" or "Guarantor" thereunder and
(b) represents and warrants that the representations and warranties made by it
as a "Grantor" or "Guarantor" thereunder are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof.  In furtherance
of the foregoing, each New Grantor hereby (a) jointly and severally
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guarantied Obligations, and
(b) unconditionally grants, assigns, and pledges to Secured Party, for the
benefit of itself, as Lender, and the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest in and to all of such New
Grantor's right, title and interest in and to the Collateral.  Each reference to
a "Grantor" or "Guarantor" in the Guaranty and Security Agreement shall be
deemed to include each New Grantor.  The Guaranty and Security Agreement is
incorporated herein by reference.

2.Schedule 5, "Pledged Companies", Schedule 7, Name; Chief Executive Office; Tax
Identification Numbers and Organizational Numbers, Schedule 8, "Deposit Accounts
and Securities Accounts", Schedule 10, "Controlled Account Banks", and Schedule
11, "List of Uniform Commercial Code Filing Jurisdictions", attached hereto
supplement Schedule 5, Schedule 7, Schedule 8, Schedule 10, and Schedule 11
respectively, to the Guaranty and Security Agreement and shall be deemed a part
thereof for all purposes of the Guaranty and Security Agreement.

3.Each New Grantor authorizes Secured Party at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments thereto (i) describing the Collateral as "all personal property of
debtor" or "all assets of debtor" or words of similar effect, (ii) describing
the Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance.  Each New Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Secured Party in any jurisdiction in connection with the Loan Documents.

4.Each New Grantor represents and warrants to Secured Party, Lender and the Bank
Product Providers that this Joinder has been duly executed and delivered by such
New Grantor and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, or other similar laws affecting creditors' rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

Annex I - 2

--------------------------------------------------------------------------------

 

5.This Joinder is a Loan Document.  This Joinder may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same
Joinder.  Delivery of an executed counterpart of this Joinder by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder.  Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.

6.The Guaranty and Security Agreement, as supplemented hereby, shall remain in
full force and effect.

7.THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF THE
SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Annex I - 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
and Security Agreement to be executed and delivered as of the day and year first
above written.

 

NEW GRANTORS:

[NAME OF NEW GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SECURED PARTY:

WELLS FARGO BANK, National

Association, a national banking association

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Its Authorized Signatory

 

 

 

[SIGNATURE PAGE TO JOINDER NO. ___ TO GUARANTY AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------

 

EXHIBIT A

Equipment Schedule

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[Reserved]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

PLEDGED INTERESTS ADDENDUM

 

This Pledged Interests Addendum, dated as of _________ __, 20___ (this "Pledged
Interests Addendum"), is delivered pursuant to Section 7 of the Guaranty and
Security Agreement referred to below.  The undersigned hereby agrees that this
Pledged Interests Addendum may be attached to that certain Guaranty and Security
Agreement, dated as of April [__], 2019, (as amended, restated, supplemented, or
otherwise modified from time to time, the "Guaranty and Security Agreement"),
made by the undersigned, together with the other Grantors named therein, to
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Secured Party.  Initially capitalized terms used but not defined herein shall
have the meaning ascribed to such terms in the Guaranty and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Pledged Interests
Addendum shall be subject to the rules of construction set forth in Section 1(b)
of the Guaranty and Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis.  The undersigned hereby
agrees that the additional interests listed on Schedule I shall be and become
part of the Pledged Interests pledged by the undersigned to Secured Party in the
Guaranty and Security Agreement and any pledged company set forth on Schedule I
shall be and become a "Pledged Company" under the Guaranty and Security
Agreement, each with the same force and effect as if originally named therein.

This Pledged interests Addendum is a Loan Document.  Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum.  If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.

The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Guaranty and Security Agreement of the undersigned are
true and correct as to the Pledged Interests listed herein on and as of the date
hereof.

THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

-2-

--------------------------------------------------------------------------------

 

SCHEDULE I

to

PLEDGED INTERESTS ADDENDUM

Pledged Interests

 

Name of

Grantor

Name of Pledged

Company

Number of

Shares/Units

Class of

Interests

Percentage of

Class Owned

Certificate

Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

[Reserved]

 